UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark one) X Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended December 31, 2013 Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number 0-11720 Air T, Inc. (Exact name of registrant as specified in its charter) Delaware52-1206400 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 3524 Airport Road, Maiden, North Carolina 28650 (Address of principal executive offices, including zip code) (828) 464 –8741 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.(See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Companyx (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common StockOutstanding Shares at January 31, 2014 Common Shares, par value of $.25 per share2,355,028 AIR T, INC. AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS Page PART I Item 1. Financial statements Condensed Consolidated Statements of Income (Unaudited) 3 Three Months and Nine Months Ended December 31, 2013 and 2012 Condensed Consolidated Balance Sheets 4 December 31, 2013 (Unaudited) and March 31, 2013 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Nine Months Ended December 31, 2013 and 2012 Condensed Consolidated Statements of Stockholders' Equity (Unaudited) 6 Nine Months Ended December 31, 2013 and 2012 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 6. Exhibits 16 Signatures 17 Exhibit Index 18 Certifications 19 Interactive Data Files 2 Item 1.Financial Statements AIR T, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended December 31, Nine Months Ended December 31, Operating Revenues: Overnight air cargo $ Ground equipment sales Ground support services Operating Expenses: Flight-air cargo Maintenance-air cargo Ground equipment sales Ground support services General and administrative Depreciation and amortization Gain on sale of assets ) - ) - Operating Income Non-operating Income (Expense): Investment income Interest expense and Other ) (4
